Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment After Final dated November 3, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The finality of the rejection of the last Office action is withdrawn in view of the new grounds of rejection.

Response to Arguments
Election/Restrictions
This application contains claims 6-7 and 10-12 drawn to an invention nonelected without traverse in the reply filed on March 17, 2021.  

Claim Rejections - 35 USC § 112
	Claims 1-5 and 8-9 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 1-5 and 8-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
Claims 1-5 and 8-9 have been rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US Patent No. 3,700,481) in view of Arnold (“High Quality Copper-Nickel-Chromium Plating on Plastics: A Continuous Process and Its Challenges,” Plating and Surface Finishing (2004 Jan 1), Vol. 91, No. 1, pp. 38-47), JP 2002-363371 (‘371) and Eckel et al. (US Patent Application Publication No. 2008/0132618 A1).
	The rejection of claims 1-5 and 8-9 under 35 U.S.C. 103 as being unpatentable over Chin et al. in view of Arnold, JP 2002-363371 (‘371) and Eckel et al. has been withdrawn in view of the new grounds of rejection.

Response to Amendment
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1
	line 2, “i1)” should be amended to -- (1) --.
	line 3, “i2)” should be amended to -- (2) --.
	line 4, “i3)” should be amended to -- (3) --.
	line 5, “i4)” should be amended to -- (4) --.
	line 6, “i5)” should be amended to -- (5) --.

	line 7, “i6)” should be amended to -- (6) --.
	line 8, “i7)” should be amended to -- (7) --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
	Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 3429389 (‘389) in view of Eckel et al. (US Patent Application Publication No. 2008/0132618 A1) and Arnold (“High Quality Copper-Nickel-Chromium Plating on Plastics: A Continuous Process and Its Challenges,” Plating and Surface Finishing (2004 Jan 1), Vol. 91, No. 1, pp. 38-47).
JP ‘389 teaches an electroplating process comprising the following steps: 
(1) providing of a substrate made from a thermoplastic molding composition (= the resin composition for electroless plating) [ƿ [0006]], 
(2) optionally cleaning/rinsing (= optional), 
(3) etching (= etching in CrO3/H2SO4 (50/50) liquid mixture), 
(4) activation (= activated in palladium chloride (0.3 g), stannous chloride (20 g) and hydrochloric acid), 
(5) acceleration (= activating in H2SO4), and
(6) electroless chemical metal (= electroless nickel plating [ƿ [0050]], 
wherein the thermoplastic molding composition comprises components A) to C):
A) 30 to 40 wt.% of at least one graft rubber copolymer (A) [= 3-30 pts. wt. of 

component (C) a graft copolymer such as ABS resin (acrylonitrile-butadiene-styrene copolymer)] (abstract; and ƿ [0036]).
B) 30 to 40 wt.% of at least one rubber free vinyl copolymer of 50 to 99 percent (B1) and 1 to 50 percent (B2), the percent being relative to the weight of the copolymer, where (B1) is at least one member selected from the group consisting of styrene, a-methyl styrene, nucleus- substituted styrene, and methyl methacrylate and where (B2) is at least one member selected from the group consisting of acrylonitrile, methyl methacrylate, and maleic anhydride (= 99-1 pts. wt. of component (B) a copolymer containing (a) aromatic vinyl monomer components and (b) vinyl cyanide monomer components such as SAN resin (styrene-acrylonitrile copolymer), styrene/acrylonitrile ratio = 70/30) [abstract; and ƿ [0048]]; and 
C) 25 to 34 wt.% by weight of at least one aromatic polycarbonate (= 1-99 pts. wt. of component (A) a polycarbonate-type resin such as a polycarbonate resin having the formula: (-O-A-O-C(=))-, wherein A is an aromatic dihydroxy compound of a divalent residue) [abstract; ƿ [0009] and ƿ [0010]]. 
The process of JP ‘389 differs from the instant invention because JP ‘389 does not disclose the following:
a.	Obtained by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, the styrene and/or the acrylonitrile being able to be partially or completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof, in the presence of at least one polymer latex (a) of a conjugated diene.
JP ‘389 teaches that component (C) is a graft copolymer such as ABS resin (acrylonitrile-

butadiene-styrene copolymer) [abstract; and ƿ [0036]].
Eckel teaches that:
ABS polymer, produced by emulsion polymerization of 43 wt. % (relative to the ABS 
polymer) of a mixture consisting of 27 wt. % acrylonitrile and 73 wt. % styrene in the presence of 57 wt. % (relative to the ABS polymer) of a crosslinked polybutadiene rubber in particulate form (mean particle diameter d50 = 0.35 µm) [page 6, [0111]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by JP ‘371 by obtaining the at least one graft rubber copolymer (A) by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, the styrene and/or the acrylonitrile being able to be partially or completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof, in the presence of at least one polymer latex (a) of a conjugated diene because emulsion polymerization of 43 wt. % (relative to the ABS polymer) of a mixture consisting of 27 wt. % acrylonitrile and 73 wt. % styrene in the presence of 57 wt. % (relative to the ABS polymer) of a crosslinked polybutadiene rubber in particulate produces an ABS polymer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	b.	(7) deposition of one or more metal layers by electroplating.
	JP ‘386 teaches that the electroless plating process, the plating line is usually being the subject of ABS resin, the resin composition of the invention of electroless plating, since it can be 

used, without special equipment is required for the process, plating formed product can provide (ƿ [0044] and ƿ [0050]).
	Arnold teaches the most widely used plastic substrate for decorative electroplating throughout the world is ABS (page 38, right column, lines 20-21). The preplate is a series of chemical process steps to deposit a thin coating of metal over the plastic surface. The purpose of this layer is to make the plastic part conductive so that it may be electroplated in subsequent plating process steps. The preplate steps are: 
• etching, 
• neutralization, 
• catalysis or activation, 
• acceleration, 
• electroless metal deposition 
(pages 43-44, “Preplating sequence”). 
The copper strike is the first in a series of electroplating baths used in decorative plating on plastics (page 44, right column, lines 50-51).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by JP ‘389 by deposition of one or more metal layers by electroplating because electroplating on an electroless metal deposition is used in decorative plating on plastics.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	c.	Wherein the sum of components A), B), and C) totals 100% by weight.
	JP ‘389 teaches (A) 1-99 pts. wt. of a polycarbonate-type resin, (B) 99-1 pts. wt. of a copolymer containing (a) aromatic vinyl monomer components and (b) vinyl cyanide monomer components, and (C)  3-30 pts. wt. of a graft copolymer with regard to 100 pts. wt. of the total amount of (A) and (B) [abstract].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sum of components A), B), and C) described by JP ‘389 with wherein the sum of components A), B), and C) totals 100% by weight because the sum of components A), B), and C) totaling 103 pts. wt. is close enough to the sum of components A), B), and C) totaling 100% by weight that one skilled in the art would have expected them to have the same properties.
A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
Furthermore, the resin composition of JP ‘389 has high plate adhesion while maintaining excellent physical properties (abstract; and ƿ [0004]). 
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has 

the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	 Regarding claim 2, JP ‘389 teaches wherein the thermoplastic molding composition comprises as component B a copolymer of styrene and acrylonitrile, which is made from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile (= component (B) SAN resin (styrene-acrylonitrile copolymer), styrene/acrylonitrile ratio = 70/30) [ƿ [0048]].
	Regarding claim 3, JP ‘389 teaches wherein the thermoplastic molding composition comprises as component B 30 to 40 wt.% of a copolymer of styrene and acrylonitrile (= 99-1 pts. wt. of component (B) such as SAN resin (styrene-acrylonitrile copolymer) [abstract; and ƿ [0048]].
The process of JP ‘389 differs from the instant invention because JP ‘389 does not disclose which is made by continuous bulk polymerization, and which contains from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile.
	Eckel teaches that:
Copolymer formed from 77 wt. % styrene and 23 wt. % acrylonitrile having a weight-averaged molecular weight Mw of 130 kg/mol (determined by GPC), produced in accordance with the bulk polymerization process (page 7, [0116]).

It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the process described by JP ‘371 by making the component B by continuous bulk polymerization, and which contains from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile because bulk polymerizing 77 wt. % styrene and 23 wt. % acrylonitrile forms a copolymer of styrene and acrylonitrile (SAN).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 4, Eckel teaches wherein the copolymer of styrene and acrylonitrile contains 75.5 weight % of styrene (= 50 parts by weight to 99 parts by weight styrene) [page 5, [0088]] and 24.5 weight % of acrylonitrile (= 1 part by weight to 50 parts by weight acrylonitrile) [page 5, [0089]].
	Regarding claim 5, Eckel teaches wherein the thermoplastic molding composition comprises as component A a graft rubber copolymer obtained by the emulsion polymerization (= emulsion polymerization) [page 3, [0054]] of styrene and acrylonitrile in a weight ratio of 
80:20 to 65:35 (= 50 parts by weight to 99 parts by weight of styrene and 1 part by weight to 50 parts by weight acrylonitrile) [page 3, [0049] and [0050]] in the presence of the at least one polymer latex (a) of a conjugated diene, wherein the conjugated diene is butadiene (= butadiene rubber) [page 3, [0052]].
	Regarding claim 8, JP ‘389 teaches wherein the electroless chemical metal plating is electroless nickel plating (= electroless nickel plating) [ƿ [0045] and ƿ [0050]].

	Regarding claim 9, Arnold teaches wherein the one or more metal layers in the deposition step are selected from the group consisting of copper, nickel, and chromium (= copper, nickel and chromium) [Title; and page 44, lines 28-36].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 11, 2021